NO. 12-08-00475-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ANDREW DOUGLAS MOSLEY,                                     §    APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to aggravated assault with a deadly weapon. Sentence was imposed
on November 10, 2008. We have received the trial court’s certification showing that Appellant
waived his right to appeal. See TEX . R. APP. P. 25.2(d). The certification is signed by Appellant and
his counsel. The clerk’s record supports the trial court’s certification. See Greenwell v. Thirteenth
Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears v. State, 154 S.W.3d 610,
614-15 (Tex. Crim. App. 2005). Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered December 17, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)